DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11125334. Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent No. 11125334 substantially discloses all the limitations of the present claimed invention, such as a sealing system having a hydrodynamic sealing component including a land portion and a plurality of hydrodynamic grooves, each set of hydrodynamic grooves having a different depth and extending around at least a portion of a circumference of a sealing face. The hydrodynamic grooves extend to an inner diameter edge of the hydrodynamic sealing component and include shallow grooves and deep grooves. The shallow grooves have a depth that is less than the depth of the deep grooves.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pecht et al. (US 6142478).
 	Regarding claim 1, Pecht et al. discloses a hydrodynamic sealing component Fig. 11, comprising: a land portion 148; and at least two sets of hydrodynamic grooves 144, 146, each set of hydrodynamic grooves extending around at least a portion of a circumference of a sealing face 140; wherein the at least two sets of hydrodynamic grooves each extend to, at or about an inner diameter edge of the hydrodynamic sealing component; the at least two sets of hydrodynamic grooves include a set of shallow grooves and a set of deep grooves Fig. 12; and the shallow grooves have a depth that is less than the depth of the deep grooves.
 	Regarding claims 2 and 6, Pecht et al. discloses wherein the shallow grooves 146 and deep grooves 144 alternate around a circumference of a face of the hydrodynamic sealing component 140. 	Regarding claim 22, Pecht et al. discloses wherein the shallow grooves 146 and deep grooves 144 have substantially the same length.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 3-5 and 7-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pecht et al.
 	Regarding claims 3, 5, 7, 17 and 18, Pecht et al. discloses the invention as claimed above but fails to explicitly disclose the arrangement of the grooves being radially offset inward form an outer diameter. Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the grooves at any desired position on the surface base on the application and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
 	Regarding claims 4 and 8, Pecht et al. as modified discloses wherein the shallow grooves 146 and the deep grooves 144 are provided at an angle coming off the inner diameter, however Pecht et al. fails to explicitly disclose where the angle is less than about 15 degrees. Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the angle of the grooves to any number of ranges (i.e. less than about 15 degrees, etc.) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
 	Regarding claim 9, Pecht et al. discloses wherein at least one of the shallow grooves 146 and the deep grooves 144 have a substantially consistent depth.
 	Regarding claim 10, Pecht et al. discloses wherein the shallow grooves 146 and the deep grooves 144 have depths within a range of about 0.000425 in. to about 0.000080 in. (Col. 15, Ln. 43-53).
 	Regarding claims 11-13, Pecht et al. as modified fails to explicitly disclose wherein the maximum depth of the deep grooves is about 0.001 in. or less. Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify depth of the grooves to any number of ranges (i.e. about 0.001 in. or less, etc.) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
 	Regarding claim 14, Pecht et al. discloses wherein at least some of the plurality of hydrodynamic grooves 124’ Fig. 10 include a tapered portion 128’.
 	Regarding claims 15 and 16, Pecht et al. as modified fails to explicitly disclose wherein at least one of the shallow grooves or the deep grooves extends more than 60 or 72 degrees circumferentially around a face of the hydrodynamic sealing component. Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)
	Regarding claims 19-21, Pecht et al. as modified fails to explicitly disclose a ratio of surface area of lands-to-grooves is 1:1 or less or 0.75:1 or less. Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ratio of land to grooves to any number of ranges (i.e. 1:1 or less, etc.) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675